DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-Haim (US 6,063,022).
Regarding claim 1, Ben-Haim teaches a radiofrequency ablation catheter, comprising (Fig. 1; catheter 20): a catheter body (Fig. 1; distal portion 40); a localization sensor (Fig. 1; first position-sensing element 28), fixedly arranged inside the catheter body; and ablation electrodes (Fig. 1; ablation electrodes 72), fixedly arranged on an outer surface of the catheter body and used for generating radiofrequency currents, wherein the localization sensor generates a current signal in response to a localization magnetic field (Fig. 1; field generators 32) 
Regarding claim 7, Ben-Haim teaches the radiofrequency ablation catheter according to claim 1, wherein the localization sensor comprises: a first localization sensor fixedly arranged at a head portion of the catheter body (Fig. 1; first position-sensing element 28).  
Regarding claim 8, Ben-Haim teaches the radiofrequency ablation catheter according to claim 7, wherein the localization sensor further comprises: a second localization sensor (Fig. 1; second position-sensing element 30).  
Regarding claim 9, Ben-Haim teaches the radiofrequency ablation catheter according to claim 1, wherein at least two ablation electrodes are provided and arranged on the outer surface of the catheter body along the length direction of the catheter body in a spacing manner (Fig. 1; ablation electrodes 72).  
Regarding claim 18, Ben-Haim teaches a radiofrequency ablation system, comprising: a radiofrequency ablation catheter (Fig. 1; catheter 20); a control system (Fig. 1; computing circuitry 36) configured for controlling the operation of the radiofrequency ablation catheter; and a connector (Fig. 1; proximal end 24 coupled to control console 26) configured for connecting the radiofrequency ablation catheter with the control system, wherein the radiofrequency ablation catheter comprises: a catheter body (Fig. 1; distal portion 40); a localization sensor (Fig. 1; first position-sensing element 28), fixedly arranged inside the catheter body; and ablation electrodes (Fig. 1; ablation electrodes 72), fixedly arranged on an outer surface of the catheter body and used for generating radiofrequency currents, wherein the localization sensor generates a current signal in response to a localization magnetic field (Fig. 1; field generators 32) of a space where the localization sensor is located, and outputs the current signal to the control system, so as to enable the control system to determine a position of the radiofrequency ablation catheter (Col. 5; Lines 50-66).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Haim (US 6,063,022) in view of Mayse (US 20070287995 A1).
Regarding claim 2 Ben-Haim teaches the radiofrequency ablation catheter according to claim 1, however fails to teach the catheter wherein a water- cooling structure for accommodating electrode cooling liquid is arranged inside the catheter body.  
Mayse teaches a high frequency energy ablation catheter with sensors for obtaining measurements which may be integrated into the control of the device during the procedure. 
Mayse further teaches the catheter wherein a water- cooling structure for accommodating electrode cooling liquid is arranged inside the catheter body (Para. [0005] discusses the water cooling structure for properly cooling the tip).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Mayse into the device of Ben-Haim as Mayse teaches (Para. [0004])  the benefit of limiting uncontrolled heating through the use of a cool tip catheter.
  Regarding claim 3, Ben-Haim teaches the radiofrequency ablation catheter teaches the localization sensor fixedly arranged within the catheter. Mayse further teaches radiofrequency ablation catheter according to claim 2, wherein the catheter body comprises therein at least two lumina (Fig. 2; passages 30, 36) along a length direction of the catheter body, wherein the sensor (Fig. 2; thermocouple 62) is fixedly arranged in one of the at least two lumina; and the other lumen of the at least two lumina 58) formed by the other lumen and the lumen with the sensor form the water-cooling structure.  
Regarding claim 4, Mayse further teaches the radiofrequency ablation catheter according to claim 3, wherein the at least two lumina comprise: a first lumen having an axial line that is collinear with an axial line of the catheter body and a second lumen surrounding the first lumen, wherein the sensor (Fig. 2; thermocouple 62) is fixedly arranged in the first lumen (Fig. 2; passages 30, 36); and the second lumen is used as a water inlet channel, and the gap (Fig. 2; expansion chamber 58) between the second lumen and the first lumen is used as a water outlet channel, so as to form the water-cooling structure.  
Regarding claim 5, Mayse further teaches the radiofrequency ablation catheter according to claim 2, wherein a water- cooling pipe with openings at both ends is arranged inside the catheter body, (Fig. 2; passages 30, 36) wherein the water-cooling pipe is used as a water inlet channel, and an outer wall of the water-cooling pipe and an inner wall of the catheter body form a water outlet channel, so as to form the water-cooling structure.  
Regarding claim 6, Mayse teaches the radiofrequency ablation catheter according to claim 5, wherein an end, away from the localization sensor, of the catheter body is provided with a water inlet pipe and a water outlet pipe, wherein the water inlet pipe is connected with an end, away from the localization sensor, of the water-cooling pipe, and the water outlet pipe is connected with an end, away from the localization sensor, of the water outlet channel (Para. [0018] discusses the fluid inlet and outlet to the catheter as being located at the proximal end of the catheter).  
Regarding claim 10, Mayse teaches the radiofrequency ablation catheter according to claim 1, further comprising: a temperature sensor used for detecting temperatures of the ablation electrodes (Fig. 2; thermocouples 62
Regarding claim 11, Mayse teaches the radiofrequency ablation catheter according to any one of claims 1 to 10, further comprising: a protective structure for preventing the localization sensor from being deformed by a force (Fig. 2; tip 16).  
Regarding claim 12, Mayse further teaches the radiofrequency ablation catheter according to claim 11, wherein the protective structure comprises: a protective layer fixedly arranged on the outer surface of the localization sensor, and/or a protective cap sleeved on the head portion of the localization sensor or the head portion of the catheter body (Fig. 2; tip 16).  
Regarding claim 13, Mayse further teaches the radiofrequency ablation catheter according to claim 12, wherein the protective cap comprises: a securing portion for securing the protective cap and a protective lumen for accommodating the head portion of the localization sensor (Para. [0016] discusses a variety of manners uch as adhesive, to secure the tip to the body).  
Regarding claim 14, Mayse teaches the radiofrequency ablation catheter according to claim 13, wherein a diameter of the securing portion is equal to a diameter of the protective lumen, and the securing portion is fixedly arranged on the outer surface of the catheter body; or the diameter of the securing portion is less than the diameter of the protective lumen, and the securing portion is fixedly arranged on the inner surface of the catheter body (Para. [0016] discusses a variety of manners to such as adhesive, to secure the tip to the body).  
Regarding claim 15, Mayse further teaches the radiofrequency ablation catheter according to claim 12, wherein the protective cap is made of a metal material, and the protective cap is electrically connected with the control system to generate a radiofrequency current under the control of the control system (Para. [0017] discusses the tip as being electrically connected to a source of energy via an electrically conductive element).  


Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Haim (US 6,063,022) in view of Mayse (US 20070287995 A1), further in view of Watson (US 20100217621 A1).
Regarding claim 16, Ben-Haim/Mayse teaches the claims according to claim 1-10, however fails to teach the catheter further comprising: a guidance catheter sheath arranged on the outer side of the catheter body.  
Watson teaches a steerable catheter sheath for use in directing a catheter into a desired position. 
Watson further teaches the catheter further comprising: a guidance catheter sheath (Fig. 1A; catheter sheath 10) arranged on the outer side of the catheter body (Fig. 1A; catheter 100).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Watson into the device of Ben-Haim/Mayse as Watson teaches (Para. [0009]) the criticality of properly positioning the catheter within the body during any ablation/mapping procedure.
Regarding claim 17, Watson further teaches the radiofrequency ablation catheter according to claim 16, wherein the guidance catheter sheath is a pre-bent catheter (Para. [0011] discusses the shape of the steering mechanisms and the bending configurations).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/L.R.L./Examiner, Art Unit 3794